PER CURIAM.
Alcide J. Weysham, a former member of the Louisiana State Bar Association,1 was charged in the same bill of information with two separate counts of unlawful practice of law in violation of La.R.S. 37:213. After a judge trial, defendant was found guilty as charged on both counts. On each *252count, defendant was sentenced to pay a fine of $500 (or, in default thereof, to serve three months in the parish prison) and to serve one year in the parish prison. Execution of the prison sentences was suspended, and defendant was placed on inactive probation for the same period of time. As a special condition of probation, defendant was ordered to make restitution to the victims of his criminal conduct within ninety days. The sentences on the two counts were ordered to run consecutively. On appeal, defendant relies upon nine assignments of error for reversal of his convictions and sentences.2
We have reviewed the record and find no merit to defendant’s assignments of error. Accordingly, we affirm his convictions and sentences.
DECREE
The convictions and sentences are affirmed.

. Defendant was disbarred by this court on January 20, 1975. Louisiana State Bar Assoc. v. Weysham, 307 So.2d 336 (La.1975).


. In brief, defendant expressly abandons Assignments of Error Nos. 1, 6 and 7.